                 Case 2:20-cv-01347-BHS Document 9 Filed 01/25/21 Page 1 of 3




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JASON XERXES DENNIS,                           CASE NO. C20-1347 BHS
 8
                             Plaintiff,             ORDER ADOPTING REPORT
 9          v.                                      AND RECOMMENDATION

10   GOOGLE/GOOGLE PLUS, et al.,

11                           Defendants.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Michelle L. Peterson, United States Magistrate Judge, Dkt. 7, and

15   Plaintiff’s objections to the R&R, Dkt. 8.

16          On September 10, 2020, Dennis filed a motion for leave to proceed in forma

17   pauperis and proposed prisoner civil rights complaint under 42 U.S.C. § 1983. Dkt. 1. On

18   October 14, 2020, Judge Peterson granted the application to proceed in forma pauperis

19   and ordered Dennis to show cause why the action should not be dismissed for failure to

20   identify a viable defendant. Dkts. 3, 5. On November 2, 2020, Dennis responded. Dkt. 6.

21   On November 24, 2020, Judge Peterson issued the R&R, recommending that Dennis’s

22   action be dismissed with prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) and counted as a

23
     ORDER - 1
24
                 Case 2:20-cv-01347-BHS Document 9 Filed 01/25/21 Page 2 of 3




 1   strike under 28 U.S.C. § 1915(g). Dkt. 7. On December 14, 2020, Dennis filed objections.

 2   Dkt. 8.

 3             The district judge must determine de novo any part of the magistrate judge’s

 4   disposition that has been properly objected to. The district judge may accept, reject, or

 5   modify the recommended disposition; receive further evidence; or return the matter to the

 6   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 7             Dennis brings suit under 42 U.S.C. § 1983 against Google/Google Plus and Virgie

 8   Garabilez Dennis, his ex-wife. In the order to show cause and again in the R&R, Judge

 9   Peterson explained § 1983’s requirement that a plaintiff show he suffered a violation

10   proximately caused by a person acting under color of state law and explained that Dennis

11   had not alleged facts suggesting that either Google/Google Plus or Ms. Dennis could be

12   considered a state actor. Dkt. 7 at 2–3 (citing Crumpton v. Gates, 947 F.2d 1418, 1420

13   (9th Cir. 1991); West v. Atkins, 487 U.S. 42, 49 (1988)). In Dennis’s objections, he

14   requests that the Court issue a subpoena so that he may secure evidence in support of his

15   claims, explains that he is undergoing a mental health evaluation as to the damage the

16   Defendants caused to his mental state, and requests assistance understanding the Court’s

17   legal language. Dkt. 8. However, he again does not suggest a basis to find the named

18   defendants subject to suit under § 1983, and the Court agrees with the R&R that this is

19   fatal to his claims.

20             The Court having considered the R&R, Plaintiff’s objections, and the remaining

21   record, does hereby find and order as follows:

22             (1)   The R&R is ADOPTED;

23
     ORDER - 2
24
                 Case 2:20-cv-01347-BHS Document 9 Filed 01/25/21 Page 3 of 3




 1         (2)      Dennis’s complaint, Dkt. 4, and this action are DISMISSED with

 2                  prejudice and the Clerk shall count this dismissal as a strike under 28

 3                  U.S.C. § 1915(g);

 4         (3)      Dennis’s in forma pauperis status is REVOKED for purposes of appeal;

 5         (4)      The Clerk shall enter a JUDGMENT and close the case; and

 6         (5)      The Clerk is directed to send copies of this Order to Dennis and to Judge

 7                  Peterson.

 8         Dated this 25th day of January, 2021.

 9

10

11
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 3
24
